                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                 5:19-cv-00094-FDW

GARY D. GOCHIE,                           )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                            ORDER
                                          )
FNU CHESTER, et al.,                      )
                                          )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER is before the Court on Plaintiff’s Motion for Appointment of Counsel

[Doc. 3] and Plaintiff’s Motion for Copies [Doc. 4].

         In support of the motion to appoint counsel, Plaintiff states, among other things, that the

issues involved in his case are complex and will require significant research and investigation.

Plaintiff states he has no access to a law library and limited knowledge of the law. Plaintiff also

argues that a trial would likely involve conflicting testimony, and counsel would allow Plaintiff to

better present evidence and cross examine witnesses. A plaintiff must present “exceptional

circumstances” in order to require the Court to seek the assistance of a private attorney for a

plaintiff who is unable to afford counsel. Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987).

The Plaintiff here has not presented exceptional circumstances that justify appointment of counsel.

Therefore, Plaintiff’s motion to appoint counsel will be denied.

       As for Plaintiff’s motion for copies, Plaintiff requests that he be provided with copies of

the attachments to his Complaint [Docs. 1-1 through 1-6]. The Court will grant this motion.

       Further, in reviewing the docket in relation to Plaintiff’s motion for copies, the Court notes

that Plaintiff has filed a discovery request with the Court [Doc. 6-1]. First, discovery in this matter
is premature, as no Pretrial Order and Case Management Plan has been entered by the Court.

Second, at the appropriate time, discovery requests shall only be served on the opposing party, not

be filed with the Court. Plaintiff is cautioned against serving discovery requests prematurely and

against filing discovery requests with the Court in the future.

       IT IS THEREFORE ORDERED that:

       (1) Plaintiff’s Motion to Appoint Counsel [Doc. 3] is DENIED.

       (2) Plaintiff’s Motion for Copies [Doc. 4] is GRANTED and the Clerk is respectfully

           instructed to send Plaintiff copies of his Complaint and the attachments thereto [Docs.

           1 and 1-1 through 1-6].

                                            Signed: July 12, 2019




                                                  2
